Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This Non-Final rejection is in response to the application filed on March 20, 2020, the response to the Election/Restriction requirement received on September 22, 2021,  the amendments to the claims filed on April 27, 2022, and the Request for Continued Examination filed November 14, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed November 14, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The lined through references were not found in any of the prior applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 66, 67, and 69-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 66, 67, and 69-77 are directed to a system which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system Claim 66 as the claim that represents the claimed invention for analysis.  Claim 66 recites the limitations of providing access to one or more currency issuer users; receiving requests for one or more issuance transactions with at least one of the one or more currency issuer users to issue or de-issue a first amount of base money, wherein the base money is commodity-based and 100% reserved, wherein the first amount base money is in the form of a book entry in an accounting system accessed by the at least one processor, and wherein the first amount of base money must come only from an account that already possesses an adequate second amount of base money; authenticating the one or more issuance transactions; authorizing the one or more issuance transactions, if authenticated; providing access to a plurality of account owner users; receiving requests from one or more of the plurality of account owner users to add a quantity of first account owner base money to an end user account; authenticating the request to add the quantity of first account owner base money; authorizing the request to add the quantity of first account owner base money, if authenticated; receiving requests from one or more of the plurality of account owner users to remove the quantity of first account owner base money to an end user account; authenticating the request to remove the quantity of first account owner base money; authorizing the request to remove the quantity of first account owner base money, if authenticated; receiving requests for an amount of second account owner base money in one or more payment transactions between the plurality of account owner users; authenticating the one or more payment transactions; authorizing the one or more payment transactions, if authenticated; wherein the system is a closed system where an entire amount of base money cannot leave and outside money cannot enter.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Administering a closed alternative currency recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor and at least one memory in Claim 66 is just applying generic computer components to the recited abstract limitations.  The providing access, receiving requests, authenticating, and authorizing in Claim 66 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor and at least one memory in Claim 66. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 66 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification section 113 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 66 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 67 and 69-77 further define the abstract idea that is present in their respective independent claim 66 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 67 and 69-77 are directed to an abstract idea.  Thus, the claims 66, 67, and 69-77 are not patent-eligible.

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the IDS (Remarks, pages 8-9) have been considered, however the cited NPL documents are not found in the prior applications. Additionally, as not all of the cited applications are in the priority chain of the instant application, therefore they are not persuasive.  

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 10-19) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments that the claims are not abstract are not persuasive because the claims recite limitations of administering a closed alternative currency which recites a fundamental economic process.  Since the claims recite a fundamental economic process they fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Further, the claims fail to recite any specific structure beyond that of a generic processor and memory that encompass the system.  Therefore it is unclear if applicant is attempting to set forth a specific system or if any system with a processor and memory could function as the system in the instant claims.

Applicant’s arguments that the claims are more than an abstract idea because of the, “integration of differentiated species of the core spend structure, in combination with the 100% backed commodity backing of the base money of the core currency, insulates the system from risks relevant in conventional payment systems, thereby additionally affording freedom from default risk[.]” (Remarks, pages 11-13), are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments are not commensurate with the scope of the claim language or with the specification.  There are no recitations of the claim language that include a “core spend structure” or any risks that are mitigated.  Further, the specification is silent as to the element of a “core spend structure”.  Therefore the 35 USC 101 rejection is maintained.

Applicant’s arguments that the claimed invention is integrated into a practical application (Remarks, pages 14-16) are acknowledged, however they are not persuasive.  The judicial exception is not integrated into a practical application since the claims only recite at least one processor and at least one memory at a high-level of generality.  Which amounts no more than mere instructions to apply the exception using a generic computer component.  Therefore, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Applicant’s arguments that the claims include, “significantly more” (Remarks, pages 16-19) are acknowledged, however they are not persuasive.  Specifically, the claims do not include additional elements that amount to significantly more than the judicial exception when considered separately and as an ordered combination. The additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept.  See Applicant’s specification section 113 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Therefore, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  

Applicant’s arguments that the examiner has, “provided no evidence that the alleged “abstract ideas” were well-understood, routine, or conventional activity at the time of invention (emphasis added)” (Remarks, pages 18-19) referring to the burden of proof in accordance with the Berkheimer memo. However, the Berkheimer memo sets forth that an examiner’s burden is met with, “A citation to an express statement in the prosecution or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a)” (Berkheimer Memo, page 3). To this end section 113 of the specification has been cited in the 35 USC 101 rejection, and therefore the examiner’s burden of proof has been met.  Therefore, the claims are not found to include significantly more and the rejection is maintained.  Additionally, per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
12/16/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693